Case 1:18-cv-06619-ILG-JO Document 25-1 Filed 06/05/19 Page 1 of 3 PageID #: 93



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 RUDY FLORENCIO and OSCAR GUERRA,
                                                                  Case No.: 18cv6619
                                                      Plaintiffs, (ILG)(JO)
                           - against -

 FLOR AZTECA DELI & GROCERY INC. and/or any other
 entities affiliated with or controlled by FLOR AZTECA DELI
 & GROCERY INC., and SANDRA GONZALEZ AND JUAN
 TENDIA, individually,

                                                    Defendants.


            PLAINTIFFS’ MOTION TO ENTER JUDGMENT PURSUANT TO
                  DEFENDANTS’RULE 68 OFFER OF JUDGMENT

       Now come Plaintiffs Rudy Florencio and Oscar Guerra (“Plaintiffs”), by and through their

attorneys Virginia & Ambinder, LLP, and for their motion to Enter Judgment Pursuant to

Defendants’ Rule 68 Offer of Judgment state as follows:

       1.      On or about November 26, 2018 Plaintiffs filed this action styled as Rudy Florencio

and Oscar Guerra v. Flor Azteca Deli & Grocery Inc. et. al., Case Number 18cv6619 (ILG)(JO).

[See Dkt. No. 1].

       2.      On May 10, 2019 Defendants served their Rule 68 Offer on Plaintiffs via email.

Defendants’ offer of judgment represents that judgment shall be entered in the amount of One

Hundred and Fifty Thousand Dollars and Zero Cents ($150,000.00), representing full payment of

all unpaid wages and damages owed, as well as interests and attorneys’ fees and costs. [See Exhibit

“A,” Defendants’ Rule 68 Offer of Judgment].

       3.      On May 21, 2019, Plaintiffs’ requested and Defendants’ consented to a ten day

extension of Defendants’ Rule 68 Offer. Defendants indeed, consented to any further extensions

needed by Plaintiffs.




                                                1
Case 1:18-cv-06619-ILG-JO Document 25-1 Filed 06/05/19 Page 2 of 3 PageID #: 94



       4.      On June 4, 2019, Plaintiffs accepted Defendants’ Rule 68 Offer of Judgment (the

“offer”) via electronic email to Defendants’ attorney of record.

       5.      On June 5, 2019 Plaintiffs filed their Notice of Acceptance of Defendants’ Rule 68

Offer of Judgment (“notice of acceptance”) with this Court via its ECF electronic filing system.

[See Dkt. No. 23].

       6.      On June 5, 2019 Plaintiffs served, via email and first class mail, a copy of Plaintiffs’

e-filed Notice of Acceptance of defendants’ Rule 68 Offer of Judgment. [See Dkt. No. 24].

       7.      Federal Rules of Civil Procedure Rule 68(a) reads:

               (a) Making an Offer; Judgment on an Accepted Offer.

               At least 14 days before the date set for trial, a party defending a claim may serve
               on an opposing party an offer to allow judgment on specified terms, with costs then
               accrued. If, within 14 days after being served, the opposing party serves written
               notice accepting the offer, wither party may then file the offer and notice of
               acceptance, plus proof of service. The clerk must then enter judgment.

       8.      Therefore, upon filing the acceptance of the offer and notice of acceptance plus

proof of service, judgment is to be entered.

       9.      Plaintiffs have filed their acceptance if the offer, notice of acceptance and proof of

service.

       10.     Based on the foregoing, pursuant to Defendants’ accepted Rule 68 Offer of

Judgment, Plaintiffs respectfully request that this Court enter judgment in favor of Plaintiffs in the

amount of $150,000.00 in fulfillment of Plaintiffs’ unpaid wages and damages owed, as well as

interests and attorneys’ fees and costs.

       WHEREFORE, in light of the above, Plaintiffs Rudy Florencio and Oscar Guerra, through

their counsel, Virginia & Ambinder, LLP., respectfully request that this Court enter Judgment in

favor of Plaintiffs in the amount of One Hundred Fifty Thousand Dollars and Zero Cents




                                                  2
Case 1:18-cv-06619-ILG-JO Document 25-1 Filed 06/05/19 Page 3 of 3 PageID #: 95



($150,000.00) for Plaintiffs’ unpaid wages and applicable damages, as well as interests and

attorneys’ fees and costs pursuant to Defendants’ accepted Rule 68 Offer of Judgment.

       Dated: June 5, 2019

                                                   Respectfully submitted,

                                                   /s/Leonor H. Coyle
                                                   VIRGINIA & AMBINDER, LLP
                                                   40 Broad St. 7th Floor
                                                   New York, New York 10004
                                                   Email: lcoyle@vandallp.com
                                                   Tel. 212 943-9080

                                                   Attorneys for Plaintiffs




                                               3
